Title: From Thomas Jefferson to Patrick Gibson, 6 June 1805
From: Jefferson, Thomas
To: Gibson, Patrick,Jefferson, George


                  
                     Messrs. Gibson & Jefferson 
                     
                     Washington June 6. 05.
                  
                  Your favor of June 1. is recieved, and the sale of the tobacco as therein mentioned is approved. the terms of 3. 4. and 5. months being long, might they not be reduced to 1. 2 & 3. by taking notes from the purchasers negociable at the Richmond bank? this would of course make to us the difference of the discount, which would be of little consideration: but it must depend on the form of the notes taken or agreed for, whether they be negociable or not. will you be so good as to inform me on this question. Accept friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               